EXAMINER'S AMENDMENT

1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Joseph H. Herron on May 13, 2022. The support for the amendment is found in instant claims 11 and instant specification ([0013], [0016] and [0018] of instant specification).

2.   The application has been amended as follows: 

3.  Claims 2-4, 7, 11, 13, 15 are cancelled.

4.  Claim 1 is amended as follows:


     1. (Currently Amended) Expanded beads, which are olefin-based thermoplastic elastomer expanded beads containing a coloring agent and a cell controlling agent, and have an apparent density of 40 to 300 g/L, the expanded beads having a surface layer membrane having an average surface layer membrane thickness (a) of 5 to 20 µm 
     wherein the olefin-based thermoplastic elastomer constituting the expanded beads is a multi-block copolymer of a polyethylene block and an ethylene/a-olefin copolymer block, 
    wherein the expanded beads are crosslinked expanded beads, provided that a proportion of a xylene insoluble fraction of the crosslinked expanded beads by a hot xylene extraction method is from 30 to 70% by mass, 
     wherein the expanded beads have an average cell diameter (b) of 70 to 220 µm   provided that a ratio (b/a) of the average cell diameter (b) to the average surface layer membrane thickness (a) is from 8 to 12 
      wherein the multi-block copolymer has a flexural modulus of from 10 to 50 MPa, 
      wherein the cell controlling agent in the expanded beads is from 0.01 to 1 parts by mass based on 100 parts by mass of the multi block copolymer, 
      wherein an average cell membrane thickness of the expanded beads Tm is defined as (c), and a ratio (c/a) of the average cell membrane thickness Tm (c) to the average surface layer membrane thickness (a) is 0.36 or more and less than 1, and 
     wherein the expanded beads are formed from resin particles comprising the multi-block copolymer, the coloring agent, and the cell controlling agent extruded in a strand form from an extruder and cut, the resin particles being expanded to form the expanded beads.

5.  Claim 6 is amended as follows:

    6. (Currently Amended) An expanded beads molded article obtained by molding expanded beads to in-mold molding, 
     the expanded beads molded article having a tensile elongation of 140% or more, 
     wherein prior to in-mold molding, the expanded beads have the following characteristics: 
     the expanded beads being olefin-based thermoplastic elastomer expanded beads containing a coloring agent and a cell controlling agent, and having an apparent density of 40 to 300 g/L, 
     the expanded beads having a surface layer membrane having an average surface layer membrane thickness (a) of 5 to 20 µm 
     wherein the olefin-based thermoplastic elastomer constituting the expanded beads is a multi-block copolymer of a polyethylene block and an ethylene/a-olefin copolymer block, 
     wherein the expanded beads are crosslinked expanded beads, provided that a proportion of a xylene insoluble fraction of the crosslinked expanded beads by a hot xylene extraction method is from 30 to 70% by mass, 
      wherein the expanded beads have an average cell diameter (b) of 70 to 220 µm 8 to 12 
     wherein the multi-block copolymer has a flexural modulus of from 10 to 50 MPa, 
    Reply to Office Action of December 27, 2021 wherein the cell controlling agent in the expanded beads is from 0.01 to 1 parts by mass based on 100 parts by mass of the multi block copolymer, 
      wherein an average cell membrane thickness of the expanded beads Tm is defined as (c), and a ratio (c/a) of the average cell membrane thickness Tm (c) to the average surface layer membrane thickness (a) is 0.36 or more and less than 1, and 
     wherein the expanded beads are formed from resin particles comprising the multi-block copolymer, the coloring agent, and the cell controlling agent extruded in a strand form from an extruder and cut, the resin particles being expanded to form the expanded beads.


6.  Claim 14 is amended as follows:

  14. (Currently amended) The expanded beads molded article according to claim 6, wherein the the ratio (c/a) of the average cell membrane thickness Tm (c) to the average surface layer membrane thickness (a) is 0.36 or more and less than 0.8 

7.  Claim 16 is amended as follows:

  16. (Currently amended) The expanded beads molded article according to claim 6, wherein the coloring agent is an inorganic pigment and/or an organic pigment, and a blending amount of the coloring agent in the expanded beads is from 0.1 to 3.0 parts by mass based on 100 parts by mass of the olefin- based thermoplastic elastomer constituting the expanded beads.

8. Claims are renumbered as follows:
Claim 1 becomes claim 1.
Claim 5 becomes claim 2, dependent on claim 1.
Claim 8 becomes claim 3, dependent on claim 1.
Claim 9 becomes claim 4, dependent on claim 1.
Claim 10 becomes claim 5, dependent on claim 1.
Claim 12 becomes claim 6, dependent on claim 1.
Claim 6 becomes claim 7.
Claim 14 becomes claim 8, dependent on claim 7.
Claim 16 becomes claim 9, dependent on claim 7.

Reasons for Allowance
9.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely,
Chiba et al (US 2014/0097389), Wakikawa (JP2011184574, based on machine English translation) and Oikawa et al (US 2016/0009888), for the following reasons.

10.  Chiba et al discloses a polyolefin-based resin expanded beads and a molded article obtained by in-mold molding of said expanded beads ([0002], as to instant claims 1 and 6), wherein the expanded beads comprise:
a)  65-99.5%wt ([0060]) of a polyolefin-based expanded core layer comprising polyolefin-based resins including propylene-ethylene copolymers and olefinic thermoplastic elastomers like ethylene-octene elastomer copolymers ([0056]-[0057]) and further 5 pbw or less, or 1 pbw or less of a coloring agent ([0058])
and 
b) 0.5-35%wt ([0060]) of a polyolefin-based resin cover layer comprises a mixture of a polyolefin-resin (A) such as propylene-ethylene block copolymer and polyethylene such as low density polyethylene ([0029]-[0031]) and olefinic thermoplastic elastomers including ethylene-octene copolymer ([0050]), a block copolymer of a polyolefin block and a polyether block (B) and a carbon black (C) ([0014], [0015], [0025]), wherein the carbon black is used in amount of 5-30 pbw based on the polyolefin resin (A) and the block copolymer (B) ([0046]),
wherein the expanded beads are having the apparent density of 10-130 kg/m3 ([0066]), an average thickness of the cover layer of 3 micron or greater, such as 3-50 micron ([0061]) and an average cell diameter of 40-250 micron ([0068]).
Chiba et al does not disclose the ethylene copolymer being a multi-block copolymer of a polyethylene block and an ethylene/alpha-olefin, specifically ethylene/octene, block having MFR of 2-10 g/10 min, flexural modulus of 10-50 MPa and the foam beads being crosslinked.

11.  Wakikawa discloses a crosslinked polyolefinic resin foamed article produced by foaming and cross-linking of a polyolefin resin, wherein the polyolefin resin is a multiblock copolymer comprising a copolymer of ethylene and C3-20 alpha-olefin (p. 3, lines 2-9), specifically a commercial multi-block copolymer INFUSE D9530 (Example 4, p. 4 of the translation), wherein the use of the multiblock copolymers having high heat resistance (p. 3, lines 6-7) provides the foamed articles having excellent heat resistance, low compression set and less shrinkage during heating (p. 3, lines 8-12 of the translation). The commercial product INFUSE 9530 is having MFR of 5 g/10 min, density of 0.887 g/10 min.
However, Wakikawa does not teach the expanded beads having a surface layer membrane, wherein the surface layer membrane thickness, an average cell diameter and an average cell membrane thickness are having relationships/ratios as claimed in instant invention.

12.  Oikawa et al discloses polyethylene resin expanded beads that are cross-linked to a gel fraction of 30-70% ([0054]), wherein the gel fraction is obtained as fraction insoluble in heated xylene ([0089]).
However, Oikawa et al does not teach the expanded beads being multi-block copolymers, having a surface layer membrane, wherein the surface layer membrane thickness, an average cell diameter and an average cell membrane thickness are having relationships/ratios as claimed in instant invention.

13. Therefore, the present claims are allowable over the cited prior art.

14. Further, in the present invention Applicants have demonstrated that the expanded beads having properties as claimed in instant invention and produced as claimed in instant invention form molded articles having excellent fusion bondability, surface appearance and restorability (Table 2 of instant specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764